 1                                                                         Hon. Richard A. Jones

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7
      UNITED STATES OF AMERICA,                        NO. 2:21-cr-00047-RAJ
 8
                                                       ORDER CONTINUING TRIAL
                                Plaintiff(s),          DATE AND PRETRIAL MOTIONS
 9
                v.                                     DEADLINE
10
     RAMON EDUARDO GOMEZ LUGO,
11
                                Defendant(s).
12
            This matter comes before the Court on Defendant Ramon Eduardo Gomez Lugo’s
13
     Unopposed Motion to Continue Trial Date and Pretrial Motions Deadline (Dkt. # 21).
14
     Having considered the motion, and all the files and records herein, the Court finds and
15 rules as follows:

16          1. The ends of justice served by granting this continuance outweigh the best
     interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A);
17
            2. Proceeding to trial absent adequate time for the defense to prepare would
18
     result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i); and
19          3. The defense needs additional time to review discovery and to explore issues of
20 some complexity, including all relevant issues and defenses applicable to the case, which

21
     would make it unreasonable to expect adequate preparation for pretrial proceedings or for
     itself within the time limits established by the Speedy Trial Act and currently set for this
22
     case. 18 U.S.C. § 3161(h)(7)(B)(ii).
23


     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE - 1
 1          NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s Motion to

 2 Continue Trial Date and Pretrial Motions Deadline (Dkt. # 21) is GRANTED. The trial
     date is continued from May 24, 2021, to October 25, 2021, at 9:00 a.m.
 3
            IT IS FURTHER ORDERED that all pretrial motions, including motions in
 4
     limine, shall be filed no later than September 9, 2021.
 5          IT IS FURTHER ORDERED that the time between the date of this Order through
 6 the new trial date of October 25, 2021, is excluded in computing the time within which a
     trial must be held pursuant to Title 18, United States Code, Section 3161, et seq.
 7

 8
            DATED this 13th day of May, 2021.
 9

10

11
                                                      A
                                                      The Honorable Richard A. Jones
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22

23


     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE - 2
